Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 15 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Volk (U.S. Patent 5,173,723) in view of Krasner (U.S. Patent 4,950,289).

Regarding claims 15 and 37, Volk discloses an intraocular lens comprising:
a lens portion (defined by elliptical “lens surface” 140, see col. 13:5-27 and figure 9) configured to focus light passing therethrough, wherein the lens portion includes a peripheral sidewall (the outer peripheral edge defined by zones 142, 144, 146, 148, and 150-153 and having top and bottom edges and a surface therebetween, see col. 13:5-27 and figure 9) having an elliptical shape in a top view of the intraocular lens.
Volk fails to disclose an outer portion disposed around the lens portion, having a support surface that abuts and completely surrounds the sidewall of the lens portion in the top view, the support surface joining the sidewall at a non-zero angle in a side view to form a step feature on an exterior of the intraocular lens.
Like Volk, Krasner discloses a substantially elliptically shaped intraocular lens 22 and teach providing the intraocular lens with an outer portion (“collar” 24, see 3:60 – col. 4:2 and figures 1-9) disposed around the lens portion, having a support surface that abuts and completely surrounds the sidewall of the lens portion in the top view, the support surface joining the sidewall at a non-zero angle in a side view to form a step feature on an exterior of the intraocular lens (see figures 1-5) and also provide the outer portion is tow resilient (i.e., spring-like, see col. 2:61-68, claims 4 and 96,  and figures 1-5) haptics 26 in order to provide enhanced placement of the intraocular lens in a person’s eye. 

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Volk (U.S. Patent 5,173,723) in view of Krasner (U.S. Patent 4,950,289) as applied to claim 15 above, and further in view of Eggleston (U.S. Patent Application Publication 2004/0148022).

Regarding claim 36, Volk in view of Krasner show the invention above,
but fail to recite “the lens portion comprises an astigmatic lens, and wherein an astigmatic orientation of the astigmatic lens coincides with either a major axis or a minor axis of the elliptical shape of the peripheral edge.”
Like Volk and Krasner, Eggleston discloses an intraocular lens having a lens portion and two haptics and teaches provide the lens portion with an overlay lens for astigmatic corrections in order to treat astigmatic aberrations (see [0080], also see [0021], [0023], and [0073] astigmatic aberration or corrections).
It should be noted that once the Volk in view of Krasner invention is modified with and astigmatic lens portion it will coincide with either a major axis of the elliptical shape of the peripheral edge given layout of the lens portion and the elliptical shape of the lens.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Volk in view of Krasner, as taught by Eggleston, to provide the lens portion with an astigmatic overlay lens in order to treat astigmatic aberrations.


Response to Arguments
Applicant’s arguments with respect to claims 15 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Due to the amendments to claim 15 (and subsequently claim 37 via claim 15) both claims 15 and 37 have been rejected under 35 U.S.C. §103 as being unpatentable over Volk (U.S. Patent 5,173,723) in view of Krasner (U.S. Patent 4,950,289) where Volk discloses the elliptical lens and Krasner teaches/discloses the outer portion disposed around the lens portion and the spring-like haptics.
With respect to Applicant traversal of the earlier 103 rejection of claim 36 on pages 5-6, all of Applicant’s arguments against Nichamin are moot (see page 6, 3rd full paragraph) since Nichamin is no longer used.
Finally, the next paragraph (4th full paragraph on page 6) is also moot since that alleged missing subject matter is clearly made obvious by Krasner (see figures 1-5).


Accordingly, this action is made FINAL.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792